DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/253,174 now patent 11,336,023 filed on 01/21/2019, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/619,662 filed on 01/19/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 has been considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig.2: [211] [221]
Fig.3: [311] [321]
Fig.5: [505]
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element [111] [112] and [121] as described in the specification.  
The specification describes [111] [112] in ¶24 as “RF elements included on Track [110], however, Fig.1 shows [111] [112] are shown to be on Track [120].
The specification also describes [121] as RF element, but is not shown in Fig.1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification also describes [121] as RF element, but is not shown in Fig.1. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-9 of U.S. Patent No. 11,336,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application is anticipated by the patented claims.
Instant Application
U.S. Patent 11,336,023
1. An antenna comprising: 
     a first set of RF elements disposed in a first track about a lens; 

   
       a second set of RF elements disposed in a second track about the lens; wherein 


     the first track is offset perpendicularly from the second track by a distance; wherein the first set of RF elements are configured to produce at least a first signal, and the second set of RF elements are configured to produce at least a second signal;  

1. An antenna comprising: 
     a first set of RF elements disposed in a first track about a lens, and are configured to produce a first signal; wherein the first track is arranged on a first plane; 
     a second, different set of RF elements disposed in a second track about the lens, and are configured to produce a second signal; wherein 
     the second track is arranged on a second plane parallel to the first plane, wherein the second axis is offset perpendicularly from the first plane by a distance; wherein the first signal is configured to be in-phase with the second different signal; wherein the first track and the second track collectively subtend more than 360° about the lens; wherein the first track subtends at least 180° about the lens, and is configured to be disposed about a first hemisphere of the lens; wherein the second track subtends at least 180° about the lens, and is configured to be disposed about a second hemisphere of the lens; and wherein the second hemisphere is different from the first hemisphere.

Claim 2. The antenna of claim 1, further comprising 
     a third set of RF elements disposed in a third track about the lens; wherein the third set of RF elements are configured to produce a third signal; and wherein the first track is at least partially equatorially positioned about the lens.  
Claim 6. The antenna of claim 1, further comprising 
     a third set of RF elements disposed in a third track about the lens; wherein the third set of RF elements are configured to produce a third signal; and wherein the first track is at least partially equatorially positioned about the lens.
Claim 4. The antenna of claim 1, wherein
     the first track is parallel to the second track.
Claim 3. The antenna of claim 1, wherein 
     the first track is parallel to the second track.
Claim 5. The antenna of claim 1, wherein, 
     
     at least the first signal and the second signal are in-phase.  

Claim 1. An antenna comprising: 
     …..
     the first signal is configured to be in-phase with the second different signal
     …..
Claim 6. The antenna of claim 1, wherein 
     the first track subtends more than 180° about the lens.  
Claim 5. The antenna of claim 1, wherein 
    the first track subtends more than 180° about the lens.
8 Claim. The antenna of claim 1, wherein 
     at least one of the first set of RF elements is moveable within the first track. 
Claim 7. The antenna of claim 1, wherein 
     at least one of the first set of RF elements is moveable within the first track.
Claim 9. The antenna of claim 1, wherein 
     at least one of the first set of RF elements is steerable.  
Claim 8. The antenna of claim 1, wherein 
     at least one of the first set of RF elements is steerable via phase shifting.
Claim 10. The antenna of claim 1, wherein 
     the first set of RF elements and the second set of RF elements share a signal feed. 
Claim 9. The antenna of claim 1, wherein 
     the first set of RF elements and the second set of RF elements share a signal feed.
11. The antenna of claim 1, wherein 

     the first track subtends at least 180° about the lens, and is configured to be disposed about a first hemisphere of the lens
Claim 1. An antenna comprising:
    …..
     the first track subtends at least 180° about the lens, and is configured to be disposed about a first hemisphere of the lens; 
     …..
12. There antenna of claim 1, wherein 

     the second track subtends at least 180° about the lens, and is configured to be disposed about a second hemisphere of the lens. 

Claim 1. An antenna comprising:
    …..
     the second track subtends at least 180° about the lens, and is configured to be disposed about a second hemisphere of the lens; 
     …..


Regarding claim 7, claim 1 of Patent’023 claims the antenna of claim 1
Patent’023 does not explicitly claim: 
the first track is equatorially positioned about the lens
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the first track claimed by Patent’023 to be equatorially positioned about the lens.
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,336,023 hereinafter “Patent’023” in view of US2017/0324171A1 hereinafter “Shehan” 
Regarding claim 3, claim 1 of Patent’023 claims the antenna of claim 1
Patent’023 does not explicitly claim: 
the first track intersects or overlaps the second track.  
Shehan discloses an antenna (abstract: a high gain, multi-beam lens antenna system) comprising: 
a first set of RF elements (¶31L2: feed antenna elements) disposed in a first track (¶33L6-14: the support structure are in a lattice-type arraignment in rows and columns) (for example as shown in Fig.3A around the equator of the sphere) a lens (¶31L1-6: spherical dielectric lens); a second set of RF elements (¶31L2: feed antenna elements) disposed in a second track (¶33L6-14: the support structure are in a lattice-type arraignment in rows and columns) (for example as shown in Fig.3A 1 row above the equator of the sphere) a lens (¶31L1-6: spherical dielectric lens)about the lens, wherein the first track intersects or overlaps the second track. (¶33L6-7: the support structure can also be framed formed by intersecting curve beams or a wire mesh that extend parallel to and concentric with outer surface of the lens body)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the support structures claimed by Patent’023 to be overlapping and/or intersecting as disclosed by Shehan.
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In addition, the prior art recognizes the equivalent structures at the time the application was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 3, the claim recites feature “first track intersects or overlaps the second track” which contradicts the feature “the first track is offset perpendicularly from the second track by a distance” as recited in claim 1. When the first tracks intersects/overlaps the second track, it cannot be simultaneously offset perpendicularly
Regarding claim 9, the claim recites “RF elements is steerable” which renders the claim indefinite, as it is unclear how a RF element can be steered. The specification does not provide any additional explanation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shehan. 
Regarding claim 1, Shehan discloses an antenna (abstract: a high gain, multi-beam lens antenna system) comprising: 
a first set of RF elements (¶31L2: feed antenna elements) disposed in a first track (¶33L6-14: the support structure are in a lattice-type arraignment in rows and columns) (for example as shown in Fig.3A at the equator of the sphere) a lens (¶31L1-6: spherical dielectric lens)
a second set of RF elements (¶31L2: feed antenna elements) disposed in a second track (¶33L6-14: the support structure are in a lattice-type arraignment in rows and columns) (for example as shown in Fig.3A 2 row above the equator of the sphere) about the lens (¶31L1-6: spherical dielectric lens)wherein 
the first track is offset perpendicularly from the second track by a distance . (as shown in Fig.3A, 1st track is 1 below above the equator of the lens, and 2nd track is 2 row above the equator); wherein 
the first set of RF elements are configured to produce at least a first signal (¶33L4-5 energy radiated from the antenna elements) and the second set of RF elements are configured to produce at least a second signal (¶33L4-5 energy radiated from the antenna elements) 

    PNG
    media_image1.png
    746
    853
    media_image1.png
    Greyscale

Regarding claim 2, Shehan discloses the antenna of claim 1, further comprising 
a third set of RF elements (¶31L2: feed antenna elements) disposed in a third track about the lens ) (for example as shown in Fig.3A 1 row below the equator of the sphere); wherein the third set of RF elements are configured to produce a third signal (¶33L4-5 energy radiated from the antenna elements); and wherein 
the first track is at least partially equatorially positioned about the lens.  (for example, as shown in Fig.3A above, at the equator of the sphere)
Regarding claim 4, Shehan discloses the antenna of claim 1, wherein 
the first track is parallel to the second track. (as shown in Fig.3A above)
Regarding claim 5, Shehan discloses the antenna of claim 1, wherein 
at least the first signal and the second signal are in-phase. (¶42L1-8: support structure provides RF ground for the feed structure used to provide signal to the elects and for the elements themselves) (Note: Shehan discloses all structure share the same feed, therefore, the signal are all in-phase as they are one in the same)
Regarding claim 6, Shehan discloses the antenna of claim 1, wherein 
the first track subtends more than 180° about the lens. (as shown in Fig.3A above)
Regarding claim 7, Shehan discloses the antenna of claim 1, wherein 
the first track is equatorially positioned about the lens. (as shown in Fig.3A above)
Regarding claim 10, Shehan discloses the antenna of claim 1, wherein 
the first set of RF elements and the second set of RF elements share a signal feed.  (¶42L1-8: support structure provides RF ground for the feed structure used to provide signal to the elects and for the elements themselves)
Regarding claim 11, Shehan discloses the antenna of claim 1, wherein 
the first track subtends at least 180° about the lens, and is configured to be disposed about a first hemisphere of the lens (as shown in Fig.3A above) (Note: although the figure denotes the first track on the equator, any of the track can be identified as “first” track. 
Regarding claim 12, Shehan discloses the antenna of claim 1, wherein 
the second track subtends at least 180° about the lens, and is configured to be disposed about a second hemisphere of the lens. (as shown in Fig.3A above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shehan. 
Regarding claim 3, Shehan discloses the antenna of claim 1, 
Shehan does not explicitly disclose: 
the first track intersects or overlaps the second track.  
Shehan discloses that the support structures can be formed by intersecting curved beam. (¶33L6-7) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the support structures disclosed by Shehan to be overlapping. 
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In addition, it is merely a designed choice based on the desired beam coverage. 
Regarding claim 8, Shehan discloses the antenna of claim 1, 
Shehan does not explicitly disclose: 
at least one of the first set of RF elements is moveable within the first track.  
Shehan does discloses that the feed antenna elements are generally fixed to the surface of the support structure by way of epoxy or solder. Which would mean that each feed antenna elements may be de-soldered and moved to a different location. 
Regarding claim 9, Shehan discloses the antenna of claim 1, 
Shehan does not explicitly disclose: 
at least one of the first set of RF elements is steerable.  
Shehan does discloses that the feed antenna elements are generally fixed to the surface of the support structure by way of epoxy or solder. Which would mean that each feed antenna elements may be de-soldered and rotated into a different position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	October 5, 2022